Citation Nr: 0710875	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of 
asbestos, DDT, and trichloroethylene exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R.K.




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of January 2006.  This 
matter was originally on appeal from December 2001 and 
January 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The veteran testified before the undersigned Acting Veteran's 
Law Judge at a travel board hearing at the RO in Portland, 
Oregon in June 2005; a transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The most probative medical evidence on file does not 
establish an etiological link between any of the claimed 
medical conditions and service to include any in-service 
exposure to asbestos, DDT, or trichloroethylene.  

3.  The most probative medical evidence on file does not 
include a current diagnosis of PTSD.




CONCLUSIONS OF LAW

1.  Residuals of asbestos, DDT, and trichloroethylene 
exposure were not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2006).  

2.  PTSD was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Veterans Claims Assistance Act and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in August 2002, the RO 
provided VCAA notice to the veteran with respect to his PTSD 
claim.  In that correspondence, the RO advised the veteran of 
what the evidence must show to establish entitlement to 
service-connection for PTSD.  The RO advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the PTSD claim, including which portion 
of the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The RO also provided the veteran with a PTSD questionnaire 
and explained how important it was for the veteran to provide 
specific answers.  The RO also requested that the veteran 
send private medical records and statements from individuals 
having knowledge of his condition.  The Board finds that the 
requests in the letter were sufficiently broad to satisfy the 
requirement that VA request that the veteran "send any 
evidence in his possession" and that further development 
would not likely result in the submission of additional 
evidence.  

The veteran received VCAA notice with respect to his claim 
for residuals of asbestos, DDT, and trichloroethylene 
exposure in correspondence dated in January 2006.  In that 
correspondence, the Appeals Management Center (AMC) advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, and 
essentially, requested that the veteran send any evidence in 
his possession that pertained to the claim.  The AMC also 
included an asbestos exposure questionnaire and requested 
that the veteran complete and return it to the AMC.   In 
April 2006, the RO received a VCAA notice response from the 
veteran indicating that the veteran had no other information 
to give to substantiate his claim.

The veteran was also provided with a supplemental statement 
of the case (SSOC), which included notice of the disability 
rating and effective date elements of a service connection 
claim.  In the SSOC, which was dated in October 2006, the AMC 
informed the veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The AMC also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the AMC has satisfied the requirements 
of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  In response to the Board's remand of January 
2006, the veteran was provided with a VA PTSD examination.  A 
report of this examination, dated in July 2006, has been 
associated with the claims file.  It appears that the veteran 
left the VA examination abruptly despite the examiner urging 
him to stay for the entire evaluation.  He has not since 
requested another examination.  Based on the foregoing, the 
Board finds that VA has no obligation to schedule for the 
veteran another medical examination or opinion under the 
VCAA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that the duty to assist is not a one-way street; if 
a veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence).  The RO has also obtained the veteran's 
service medical records, VA Medical Center (VAMC) treatment 
records, and personnel file.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  The Board also finds that no 
further development is necessary to comply with the Board's 
remand.  Accordingly, the Board will proceed with appellate 
review.

II.  Service Connection

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Residuals of Asbestos, DDT, and Trichloroethylene Exposure

The veteran is seeking service connection for residuals of 
asbestos, DDT, and trichloroethylene exposure.  The veteran 
has maintained, through correspondence and at his travel 
board hearing, that such exposure caused various conditions 
such as disorders of the heart, lungs, and gastrointestinal 
system.  

There is no statute specifically addressing asbestos and 
service connection for asbestos-related diseases, nor has the 
VA promulgated any specific regulations for these types of 
cases.  However, in 1988 the VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See VA Department 
of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in the 
VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter 'M21-1').  In addition, a 
recent opinion by the VA General Counsel discussed the 
provisions of M21-1 regarding asbestos claims and, in part, 
also concluded that medical nexus evidence was needed to 
establish a claim based on in-service asbestos exposure.  See 
VAOPGCPREC 4-00.

Based on the foregoing, the VA must analyze a claim for VA 
benefits on the basis of claimed exposure to asbestos under 
the established administrative protocols.  See Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
the first exposure and the development of disease.  M21-1, 
Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-
125 (1997) (while holding that the veteran's claim had been 
properly developed and adjudicated, the Court indicated that 
the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the its 
claim-development procedures).  With these claims, the RO 
must determine whether military records demonstrate evidence 
of asbestos exposure during service, develop whether there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

In support of his claim, the veteran provided testimony at 
his travel board hearing in June 2005.  At the hearing, the 
veteran claimed he was exposed to asbestos while aboard a 
ship in the Navy.  The veteran also claimed exposure to 
trichloroethylene while on a naval transmitter site in 
Hawaii.  The veteran alleged that his exposure was the result 
of inhaling toxins.  

The veteran also provided various correspondences throughout 
the course of this appeal to support his claim.  Essentially, 
the veteran has maintained that he was exposed to DDT, 
asbestos, and trichloroethylene while stationed at the U.S. 
Naval Radio Station in Lualualei, Hawaii.  

The medical evidence of record consists of a letter from a 
VAMC nurse; VAMC treatment records; and a VA examination 
report, dated in June 2001.  In a statement from E.P., 
Registered Nurse (RN), at VAMC Eugene, Oregon, E.P. stated 
that she was the veteran's primary care provider.  E.P. 
stated that the veteran had reported that while in the Navy, 
he was exposed to cleaning solvents and asbestos.  The 
veteran also reported to E.P. that his jaw was injured as the 
result of an assault and that he was unable to eat solid 
foods for several months because of this injury.  According 
to the veteran, he lost 65 pounds during that time because he 
had to maintain a liquid diet.  Based on the information as 
provided by the veteran, E.P. stated that she felt the 
veteran had been malnourished and that it was reasonable to 
conclude that his current problems were linked to that 
condition. 

In the VA examination report, Dr. H.N. reported that there 
was no radiographic evidence of asbestosis.  Dr. H.N. also 
reported that there were no known scientific tests available 
to evaluate the alleged past toxicity from 
trichloroethylene/insecticides.

The veteran's service medical records reflected that in April 
1955, he received treatment after getting trichloroethylene 
on his right eyelid.  According to a sick call treatment 
record, the trichloroethylene was cleaned out.  The veteran's 
service medical records are otherwise negative for exposure 
to trichloroethylene.   

The RO also obtained the veteran's personnel file.  These 
records reflected that the veteran was an electronics 
instructor in the Navy.  

In consideration of all pertinent evidence of record, the 
Board concludes that service connection is not warranted.  As 
noted above, the AMC attempted to verify the veteran's claims 
of asbestos exposure by providing an exposure questionnaire, 
yet the veteran failed to complete that questionnaire.  The 
Board also reviewed the veteran's personnel file.  While 
these records confirm that he was aboard ships while in the 
Navy, they do not provide any basis to find the veteran was 
exposed to asbestos.  Based on the evidence currently of 
record, the Board is unable to verify exposure to asbestos.  

In addition, the Board must deny the veteran's claim because 
there is no medical evidence that the veteran suffers from 
any condition related to exposure to any toxins, including 
asbestos, DDT, and trichloroethylene.  

The letter from the veteran's nurse is of no value because in 
that letter, she only commented on the veteran's 
malnourishment; she provided no opinion as to whether there 
was a link between exposure to asbestos, DDT, or 
trichloroethylene and a currently diagnosed condition.  

Regarding the veteran's opinion that his claimed conditions 
are linked to in-service exposure to asbestos, DDT, and 
trichloroethylene, the Board is unable to accept this as 
conclusive.  As a layperson, he is not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

Post-Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f) (2006).  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV as the governing criteria for diagnosing PTSD.  
38 C.F.R. § 4.125(a) (2006).   

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2006).  Examples of such 
evidence include statements from family members and fellow 
service members.  Id.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Id.    

The veteran claims that he was assaulted while in service and 
that he now has PTSD as a result.  At his travel board 
hearing, the veteran testified that he and another sailor 
were assaulted in Norway by a group of people referred to as 
"communist agitators."  The veteran claimed that his jaw 
was injured badly in the altercation and the injury left him 
unable to eat solid foods for several months.  The veteran 
also claimed that he lost about 64 pounds during that time.  
The veteran claimed that the event is still vivid in his mind 
and had caused him to lose a lot of sleep over many decades.  

The veteran's service medical records confirm that the 
veteran was assaulted in June of 1961 while returning to his 
ship, the USNS Michaelson.  The service medical records also 
reflect that the veteran received injuries to his jaw at that 
time.  The medical evidence of record does not show, however, 
that the veteran currently suffers from PTSD as a result of 
this incident.

The medical evidence pertaining to PTSD consists of VAMC 
psychiatric treatment records and a VA psychiatric 
examination report, dated in July 2006.  The VAMC treatment 
notes include several records in which psychologists and 
psychiatrists either ruled out or were unable to confirm a 
PTSD diagnosis.  Although none of the records included a PTSD 
diagnosis based on the DSM-IV criteria, the records included 
a problem list which reflected "PROLONG POSTRAUM STRESS."  
According to the list, that entry was recorded on October 24, 
2000.  

The RO provided the veteran with a VA PTSD examination for 
the purpose of determining whether the veteran suffered from 
the disability, and if so, whether it was related to his 
reported in-service personal assault.  According to the VA 
PTSD report, dated in July 2006, Dr. R.T. was unable to 
confirm a PTSD diagnosis.  In his report, Dr. R.T. indicated 
that the claims file was available and had been reviewed, but 
that the veteran left before the examination was complete.  

Regarding the history obtained from reviewing the claims 
file, Dr. R.T. noted that the claims file included diagnoses 
of generalized anxiety disorder from several psychiatric 
providers, but that there were no diagnoses for PTSD.  Dr. 
R.T. also noted that PTSD had specifically been ruled out by 
several providers.  

Regarding findings from his own examination, Dr. R.T. 
reported that he was unable to complete the 3 hour 
examination because the veteran abruptly left after only 1 
hour.  Dr. R.T. explained that the veteran accused him of 
interrupting and not listening to him.  Dr. R.T. stated that 
he attempted to persuade the veteran to complete the 
examination, but without success.  Dr. R.T. was unable to 
question the veteran about any stressors because the veteran 
had aborted the examination before he had the opportunity.  
Dr. R.T. did conclude that the veteran appeared to have a 
disabling Axis I diagnosis, including generalized anxiety 
disorder, chronic sleep disturbance/insomnia, and chronic 
pain disorder associated with both medical and psychological 
factors.  Dr. R.T. explained that these conditions were only 
his "diagnostic impressions" from the brief contact with 
the veteran (1 hour) and a review of the record.  Dr. R.T. 
stressed that these were offered as tentative and helpful, 
not formal conclusions or diagnoses.  

In consideration of all pertinent evidence of record, the 
Board concludes that service connection for PTSD is not 
warranted.  Despite the notation on the veteran's problem 
list reflecting a possible PTSD diagnosis, this entry is not 
confirmed by any reports or treatment notes.  The record does 
not include evidence of a PTSD diagnosis based on an 
examination and made in conformance with DSM-IV criteria.  To 
the contrary, the claims file includes several reports in 
which the examiners specifically reported that the veteran 
did not have PTSD.  Finally, the veteran failed to cooperate 
with the VA examiner, and the examiner was unable to render a 
diagnosis due to the examination being incomplete.  Based on 
this evidence, the Board cannot grant service connection.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of asbestos, DDT, and 
trichloroethylene exposure is denied.

Service connection for PTSD is denied.


____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


